Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to the RCE filed on 9-23-2021. Claims 1, 3-14 and 16-20 are pending in this application. 

Quayle Action

This application is in condition for allowance except for the following formal matters:

Claims 11 and 19 depend from claims 2 and 15 respectively; however, claims 2 and 15 have been cancelled.

(Note: The Examiner can fix this with an Examiner’s Amendment because it seems that claims 2 and 15 were cancelled and written into independent form, so claims 11 and 19 would more than likely depend from their respective independent claims).

Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. A shortened statutory period for reply to this action is set to expire two months from the mailing date of this letter.

Conclusion
Claims 1, 3-14 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R NIQUETTE whose telephone number is (571)270-3613.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691